DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The arguments simply state that the previous references do not teach the current claims, without any further explanation as to why, and as set forth below the previous references in conjunction with new references that teach the amendments do teach the claims. Thus, the arguments are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US Patent Application Publication 20060059624) in view of Receveur (US Patent Application Publication 20120259245).
Regarding claim 1, Poulos teaches a patient support device comprising: a base (Figure 3b; 16); a frame (Figure 3b; 18) supported relative to the base, the frame configured to support a patient support surface (Figure 3b; 22) for supporting a patient thereon; and an elevation head end actuator (Figure 4; 76) and a head end leg assembly coupled to the frame and the base, the leg assembly including at least one head end lifting leg (Figure 4; 102), and at least one head end pivoting link (Figure 4; 132), and the head end actuator mounted in the head end leg assembly between a first lever having a first pivot axis (Figure 2; the top of each actuator is attached to an unnumbered lever which attaches to the folding axis strut (Figure 5; 122 is the first lever, but it’s better shown as an offset axis from the folding axis of 104 in Figure 2)) and a second lever (Figure 5, at 124) having a second pivot axis, the first lever coupled to the at least one head end lifting leg, and the second lever coupled to the base or the frame; and a foot end actuator (Figure 4; 75) and a foot end leg assembly (Figure 5; left (each head/leg assembly on the right/left are symmetrical | and interchangeable)), the foot end leg assembly including first and second foot end lifting legs (Figure 4; 146, 148) and first and second foot end pivoting links (Figure 4; 170 and the unnumbered back link attached to 148), wherein each of the first and second foot end lifting leg includes an upper pivot connection to the frame (Figure 4; 112), a lower pivot connection to the base (Figure 4; bottom of 14 6 and 148), and a folding pivot axis (Figure 4; 150) between the upper and lower pivot connections. Poulos does not teach wherein at least one of the first and second foot end lifting legs and first and second foot end pivoting links is dogleg shaped. Receveur teaches wherein at least one of the first and second foot end lifting legs and first and second foot end pivoting links (Figure 1; the link between base 62 and 24 (unnumbered) is dogleg shaped) is dogleg shaped. 
Regarding claim 3, Poulos teaches the lower pivot connection comprises a sliding pivot connection, the sliding pivot connection sliding along a long axis of the base (Figure 4; 112 are sliding pivots). 
Regarding claim 4, Poulos teaches the first lever comprises an offset frame (Figure 5; 122, 166), the offset frame pivotally mounted about the folding pivot axis (Figure 5; 122 and 166 are mounted to folding axis's 150 and 104) and pivotally mounted to the sliding pivot connection (Figure 5; 122 and 166 are pivotally mounted to the sliding pivot connection through the folding axis and lifting legs). 
Regarding claim 5, Poulos teaches the offset frame comprises a pair of spaced plates, the spaced plates supporting a transverse pin, and the actuator pivotally coupled to the transverse pin (Figure 2 (unnumbered, at end of actuators) and Figure 5,122 and 166 are two spaced plates with a pin between them to which an actuator attaches), 
Regarding claim 7, Poulos teaches the head end leg assembly is independent of the foot end leg assembly (Figure 4; left and right, as shown). 
Regarding claim 8, Poulos teaches the frame has a foot end (Figure 4; left) and a head end (Figure 4; right), the first and second foot end lifting legs or the at least one head end lifting leg of one of foot end leg assembly and the head end leg assembly being pivotally mounted at a fixed pivot connection (Figure 4; 108) at or near the foot end or the head end of the frame, the lifting leg of the other of the foot end leg assembly and head end leg assembly being pivotally mounted at a movable fixed pivot connection (Figure 4; 112) at or near the foot end or the head end of the frame.
Regarding claim 9, Poulos teaches the head end leg assembly includes a pair of the lifting legs (Figure 4; 100 and 102). 
Regarding claim 10, Poulos teaches each of the actuators is mounted in a respective leg assembly between the first lever and the second lever, the first levers comprising pivotal frames (Figure 5; 122, and 166), and each of the pivotal frames mounted between the pair of the lifting legs of the respective leg assembly (Figure 5, as shown). 
Regarding claim 11, Poulos teaches the head end leg assembly and the foot end leg assembly each having an inverted Y-shaped configuration when the elevation system moves the frame to a raised position (Figure 2; as shown). 
Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US Patent Application Publication 20060059624) in view of Sammons (US Patent Application Publication 20150135439) in view of Gozelski (US Patent Application Publication 20120109027).
Regarding claim 12, Poulos teaches a patient support device comprising: a base (Figure 3b; 16), the base having a base frame (Figure 3b; 16) comprising a head base member (Figure 4; 50) and a foot base member (Figure 4; 48), each of the head base member and foot base member having a base frame transversal axis; a support frame (Figure 3b; 18) supported relative to the base, the support frame configured to support a patient support surface (Figure 3b; 22) for supporting a patient thereon; the head end elevation system comprising a head end leg assembly (Figure 4; 102, 100) and a head end actuator (Figure 4; 76) for moving the frame from a lowered position to a raised position; and a foot end elevation system comprising a foot end leg assembly (Figure 4; 146, 148) and a foot end actuator (Figure 4; 75) for moving the frame from the lowered position to the raised position wherein each of the leg assemblies has a Y-shaped configuration when the frame is raised (Figure 2; as shown) and being folded when the frame is lowered (Figure 3; as shown), the head end leg assembly and the foot end leg assembly each having a pair of first and second lifting legs (Figure 4; 146 and 148; 100 and 102) and a transversal member in between (Figure 4; 150), the first and second lifting legs being pivotally  at an upper transversal pivot axis and pivotally mounted at their lower ends to the base frame at a lower transversal pivot axis, each of the first and second lifting legs having a folding pivot axis (Figure 4; 150 and 104), wherein each of the head end and foot end actuators has a lower connection to the base frame at a lower transversal pivot axis and an upper connection to the transversal member of the leg assembly at an upper transitional pivot axis (Figure 4; 104, 150) wherein the upper transversal pivot axis of the head end and foot end actuators is below the upper transversal pivot axis of the first and second lifting legs. Poulos does not teach wherein the upper transversal pivot axis of the head end and foot end actuators is above the folding pivot axis of the first and second lifting legs; wherein the lower transversal pivot axis of the head end and foot end actuators is below the lower transversal pivot axis of the first and second lifting legs; and wherein the lower transversal pivot axis of the head end and foot end actuators is below the base frame transversal axis such that the head end and foot end actuators are eccentrically mounted to the base frame. Sammons teaches wherein the upper transversal pivot axis of the head end and foot end actuators is above the folding pivot axis of the first and second lifting legs (Figure 8; at 322 is mounted above the folding axis at 329). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachment of the actuator in Poulos to be as in Sammons in order to allow for less moving parts during folding and unfolding and thus less wear on the parts. Gozelski teaches wherein the lower transversal pivot axis of the head end and foot end actuators is below the lower transversal pivot axis of the first and second lifting legs; and wherein the lower transversal pivot axis of the head end and foot end actuators is below the base frame transversal axis such that the head end and foot end actuators are eccentrically mounted to the base frame (Figure 4; the bottom of the actuator as shown is attached below where the leg attaches to the base (see also Figure 5; the actuator is 34/33 and the legs are 312a/b and 311a/b; thus the second pivot axis (the axis on the bottom of the actuator) is below the lower pivot connection (the axis where the leg attaches to the base)).  It would have been obvious to one of ordinary skill in the art at the time of Invention to modify the actuator of Poulos to have a raised second lever attachment as in Gozelski in order to keep the actuators in a different plane than other elements so as to keep them easily accessible for any repairs or replacements without having to work around other moving parts to get to the actuators.
Regarding claim 13, Poulos teaches each of the actuators is mounted in a respective leg assembly between a first lever having a first pivot axis and a second lever having a second pivot axis, the first lever comprising pivotal frames (Figure 5; 166, 122), and each of the pivotal frames mounted between the pair of the lifting legs of a respective leg assembly of the head end leg assembly and the foot end leg assembly (Figure 5; as shown). 
Regarding claim 14, Poulos teaches the head end leg assembly and the foot end leg assembly each have an inverted Y-shaped configuration when the elevation system moves the frame to a raised position (Figure 2; as shown).
 Regarding claim 15, Poulos teaches the frame has a foot end (Figure 4; left) and a head end (Figure 4; right), the lifting leg of one of foot end leg assembly and the head end leg assembly being pivotally mounted at a fixed pivot connection (Figure 4; 108) at or near foot end or the head end of the frame, the lifting leg of the other of the foot end leg assembly and head end leg assembly being pivotally mounted at a movable fixed pivot connection (Figure 4; 112) at or near the foot end or the head end of the frame.
Regarding claim 16, Poulos teaches a patient support device comprising: a base (Figure 3b; 16)that comprises a base frame comprising a head base member (Figure 4; 50) and a foot base member (Figure 4; 48), each of the head base member and foot base member having a base frame transversal axis; a frame (Figure 3b; 18) supported relative to the base, the frame omprising: 5Appl. No. 16/537,262Docket No. 22643.0003C1 a head actuator (Figure 4; 76)for moving the frame from a lowered position to a raised position; a leg elevation assembly comprising a leg actuator (Figure 4; 75)for moving the frame from the lowered position to the raised position and a leg assembly coupled to the frame and the base, the leg assembly comprising a first lifting leg (Figure 4; 146), a second lifting leg (Figure 4; 148), and a transverse member therebetween (Figure 4; 150) and wherein the leg actuator extends from a bottom end to an upper end, wherein the upper end of the leg actuator is mounted to the transverse member at a first transversal pivot axis (Figure 4; the upper end of actuator 75 is mounted to 150 through the lever unnumbered), and wherein the bottom end of the leg actuator is mounted to the base frame at a second pivot transversal axis (Figure 10, bottom of legs as shown), wherein the first and second lifting legs comprise first and second upper connections to the frame (Figure 10, top of legs as shown), the first and second upper connections having an upper transversal pivot axis, a first and second lower connections to the base frame (Figure 4; bottom of 148 and 146), the first and second lower connections having a lower transversal pivot axis, and a folding pivot axis between the upper and lower transversal pivot axes; wherein the first transversal pivot axis of the leg actuator is below the upper transversal pivot axis of the first and second lifting legs (Figure 4; as shown). Poulos does not teach wherein the first transversal pivot axis of the leg actuator is above the folding pivot axis of the first and second lifting legs; wherein the second transversal pivot axis of the leg actuator is below the lower transversal pivot axis of the first and second lifting legs; and wherein the second transversal pivot axis of the leg actuator is below the base frame transversal axis such that the leg actuator is eccentrically mounted to the base frame. Sammons teaches wherein the first transversal pivot axis of the leg actuator is above the folding pivot axis of the first and second lifting legs (Figure 8; at 322 is mounted above the folding axis at 329). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachment of the actuator in Poulos to be as in Sammons in order to allow for less moving parts during folding and unfolding and thus less wear on the parts. Gozelski teaches wherein the second transversal pivot axis of the leg actuator is below the lower transversal pivot axis of the first and second lifting legs; and wherein the second transversal pivot axis of the leg actuator is below the base frame transversal axis such that the leg actuator is eccentrically mounted to the base frame (Figure 4; the bottom of the actuator as shown is attached below where the leg attaches to the base (see also Figure 5; the actuator is 34/33 and the legs are 312a/b and 311a/b; thus the second pivot axis (the axis on the bottom of the actuator) is below the lower pivot connection (the axis where the leg attaches to the base)).  It would have been obvious to one of ordinary skill in the art at the time of Invention to modify the actuator of Poulos to have a raised second lever attachment as in Gozelski in order to keep the actuators in a different plane than other elements so as to keep them easily accessible for any repairs or replacements without having to work around other moving parts to get to the actuators.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US Patent Application Publication 20060059624) in view of Receveur (US Patent Application Publication 20120259245) in view of Gozelski (US Patent Application Publication 20120109027).
Regarding claim 17, Poulos teaches the first pivot axis is offset relative to the folding pivot axis (Figure 2, shows the top of the actuator offset from where the lifting leg attaches to the pivoting link). Poulos does not teach the second pivot axis is vertically spaced from the upper pivot connection and the lower pivot connection, and the second pivot axis is located vertically below the lower pivot connection. Gozelski teaches the second pivot axis is vertically Figure 4; the bottom of the actuator as shown is attached below where the leg attaches to the base (see also Figure 5; the actuator is 34/33 and the legs are 312a/b and 311a/b; thus the second pivot axis (the axis on the bottom of the actuator) is below the lower pivot connection (the axis where the leg attaches to the base)).  It would have been obvious to one of ordinary skill in the art at the time of Invention to modify the actuator of Poulos to have a raised second lever attachment as in Gozelski in order to keep the actuators in a different plane than other elements so as to keep them easily accessible for any repairs or replacements without having to work around other moving parts to get to the actuators.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673